DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of manufacturing graphene, classified in C01B32/184.
II. Claims 8-13, drawn to a graphene structure, classified in H01B1/04.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made via differing steps such as ALD, particles bombardments and/or solvent transfer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of Groups I-II is directed to a specific invention (i.e. different process and structure) that requires differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with applicant’s representative Ahn on 02/24/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 8-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "substantially parallel" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	The specification recites the claimed structural feature and provides an example in Fig 8; however, a specific definition is not provided nor is it obvious to a skilled artisan as to the claimed limitation in certain terms.   Therefore, it is unclear as to the metes and bounds of the claimed structural limitation (what is the threshold for the wrinkles to be either substantially parallel or non-parallel?). Claims 9-13 are dependent on claim 8 thus inherit the same deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US-20150273737-A1).
	Claims 8, 12 and 13: Chen discloses a flexible and stretchable film comprising a graphene layer, a functional layer such as PMMA formed on the graphene and a substrate/additional layer such as PI and PET (abs, ¶7-9, example 3 and Figs 7 and 8 with accompanying text).  In particular, Chen discloses a 2x6 cm rectangle substrate – thus meeting the first and second side - and a wrinkle pattern substantially parallel to one side (example 3 and Figs 7, 8 with accompanying text).

	Claims 10 and 11: Regarding the claimed properties, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Here, Chen discloses the claimed PMMA or PVP – which would have a different thermal expansion than PET or PI.
Claims 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu "Structure and Electronic Transport in Graphene Wrinkles." Nano Lett. 2012, 12, 3431−3436.
	Claims 8 and 12: Zhu discloses a membrane comprising a graphene layer on SiO2/Si (abs, Figs 1 and 2 with accompanying text).  In particular, Zhu discloses a wrinkle pattern substantially parallel to one side (Figs 2 and 3 with accompanying text).  
	Claim 9: The wrinkled graphene is located within the ripples of SiO2/Si (Fig 3).
	Claims 10 and 11: Regarding the claimed properties, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Here, Zhu discloses the claimed SiO2 which would have a different thermal expansion than Si.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20110171427A1).
Claims 8, 9, 12 and 13: Kim discloses a wrinkled graphene layer, a forming layer having a different thermal expansion coefficient and an elastic substrate such as PDMS (abs, ¶11-27, 70, 88 and embodiments 1 and 4).  In particular, Kim discloses optimizing the direction of the ripples (¶65 and embodiments).  Kim discloses the claimed invention but does not specifically disclose the ripples/wrinkles being parallel to a short side of the substrate; however, the claimed structural features are construed as design choices based on the pattern and schematics desired in the end-product. Thus, it would have been well within the purview of a skilled artisan to arrive at the claimed wrinkle patterns – especially in view of the Kim’s motivation of optimizing the direction/orientation of the wrinkle and the disclosure of various end-products.
	Claims 10 and 11: Regarding the claimed properties, if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01. Here, Kim discloses the same PMMA, SiO2 and/or PDMS components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis and Hong disclose a structure with a wrinkled graphene layer on a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRI V NGUYEN/Primary Examiner, Art Unit 1764